Citation Nr: 0707546	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  02-09 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from June 1972 to July 1976 
and Naval Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, that granted the veteran's 
claim for an increased rating for his service-connected 
degenerative disc disease of the lumbar spine (formerly rated 
as a lumbosacral strain) to 40 percent disabling, effective 
January 25, 2001 (the date of receipt of the veteran's 
increased rating claim).  The veteran perfected a timely 
appeal in July 2002 and did not request a hearing.  

The Board remanded the veteran's claim in January 2004 to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  

In a May 2005 rating decision, the RO granted service 
connection for radiculopathy of the right lower extremity (as 
secondary to service-connected degenerative disc disease of 
the lumbar spine), evaluating it as 10 percent disabling 
effective September 23, 2002.  As the veteran has not 
disagreed with the effective date or the disability rating 
assigned for this disability, an issue relating to 
radiculopathy of the right lower extremity is not in 
appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997). 

The Board again remanded the veteran's increased rating claim 
for degenerative disc disease of the lumbar spine in August 
2005 to the RO/AMC.  The purposes of that remand have been 
met.

In an August 2006 rating decision, the RO granted the 
veteran's increased rating claim for degenerative disc 
disease of the lumbar spine, evaluating it as 60 percent 
disabling effective January 25, 2001.  

The Board notes that, after this appeal was re-certified to 
the Board by the RO in September 2006, the veteran submitted 
a statement in October 2006 in which he requested an 
effective date prior to January 25, 2001, for the 60 percent 
evaluation assigned for his service-connected degenerative 
disc disease of the lumbar spine.  This claim has not yet 
been adjudicated by the RO in the first instance.  
Accordingly, this matter is referred back to the RO for 
appropriate action.


FINDING OF FACT

The current 60 percent rating for the veteran's service-
connected low back disability is the maximum scheduler 
evaluation allowed for loss of motion of the thoracolumbar 
spine and intervertebral disc syndrome; the medical evidence 
does not show unfavorable or favorable ankylosis of the spine 
or any additional neurological impairment, including but not 
limited to bowel and bladder impairment, warranting a 
separate compensable rating (other than the already service-
connected radiculopathy of the right lower extremity, which 
is rated 10 percent).  


CONCLUSION OF LAW

The criteria for a scheduler rating in excess of 60 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5285 and 5286 (prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (from September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5237, and 5243 (from September 26, 
2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2001, March 2004 and September 2005 letters sent to the 
veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate his claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  The veteran must also be informed 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2001, March 2004, and September 2005 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  These letters informed 
the veteran about the type of evidence needed to support his 
claims, apprised him VA's duty to obtain certain evidence for 
the veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  The 
letters also specifically asked the veteran to provide VA 
with any other supporting evidence or information in his 
possession.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
While all of the notice requirements were not met prior to 
the initial adjudication, the veteran's increased rating 
claim for degenerative disc disease of the lumbar spine was 
readjudicated in a supplemental statement of the case issued 
in August 2006.  Thus, the claim was readjudicated after VCAA 
notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  

With respect to the Dingess requirements, the RO provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claim for the 
disability on appeal in April 2006 and, as noted above, the 
claim was readjudicated in August 2006.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The evidence does not show, nor does the appellant contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  That is, 
there has been no plausible showing of how the essential 
fairness of the adjudication was affected.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process concerns 
with respect to VCAA notice must be pled with specificity).  
See also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes private 
treatment records and VA medical records, including VA 
examination reports.  The RO obtained an examiner's opinion 
as to the severity of the veteran's degenerative disc disease 
of the lumbar spine in March 2004.  The veteran also was 
provided with a comprehensive VA examination in April 2006, 
which provided findings adequate for rating purposes.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The reports 
of these examinations contain sufficient information to 
decide the issue on appeal.  Massey v. Brown, 7 Vet. App. 204 
(1994).  Under these circumstances, there is no duty to 
provide another examination or a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Factual Background

A private magnetic resonance imaging (MRI) scan of the 
veteran's lumbosacral spine in December 2000 showed 
straightening of the lumbar spine and a herniated disc in the 
L2-3.  The private radiologist's conclusion was L2-3 
subligamentous herniated disc.

On private MRI scan, the radiologist's impression was a 
grossly normal thoracic spine.

On VA spine examination in March 2001, the VA examiner stated 
that the veteran was on unemployment compensation.  The 
veteran denied seeing a physician, going to the emergency 
room, or experiencing any spine injuries.  He reported that, 
for years, he had maintained a walking and stretching program 
that involved walking 5-14 miles a day to prevent stiffness.  
He did a 14-mile walk twice a week and walked 5 miles a day 
on the other days of the week.  He did not wear any back 
support while exercising.  He did 15-20 minutes of stretching 
prior to exercising.  He reported an ability to lift 100 
pounds.  While working, the veteran stated that he had used a 
Velcro belt to minimize bending and back strain.  He had not 
taken any medication for lower back problems for more than 5 
years.  He denied any spinal injections or chiropractic 
treatment.  Physical examination of the thoracolumbar spine 
showed flexion pain in the mid-lumbar at 20 degrees, maximum 
24 degrees, extension pain in the lumbar at 20 degrees, 
maximum 20 degrees, right lateral flexion pain in lumbar at 
10 degrees, maximum 18 degrees, left lateral flexion pain in 
the mid-lumbar at 28 degrees, maximum 30 degrees, right 
lateral rotation pain in the lumbar through thoracic spine at 
32 degrees, and left lateral rotation pain in the lumbar 
thorough thoracic spine at 15 degrees.  The vertebrae were 
prominent but there was no tenderness or muscle spasm.  
Straight leg raising was negative.  There was no evidence of 
muscle atrophy in the lower extremities.  The veteran was 
able to squat three times without any weakness or back pain.  
X-rays of the lumbar spine ruled out spondylosis, 
spondylolisthesis, and spina bifida.  X-rays of the thoracic 
spine rules out scoliosis.  The impression was lumbosacral 
strain with decreased range of motion and normal x-rays.

In an April 2001 statement, the veteran described a long 
history of back problems.  

In March 2004, VA obtained an opinion concerning the nature 
and severity of the veteran's service-connected back 
problems.  The VA examiner reviewed the claims file.  The 
veteran's service medical records showed several clinic 
visits and an orthopedic consultation for chronic back pain, 
although his reported fall from a plane was not documented.  
Subsequent medical notes showed numerous flare-ups of back 
pain provoked by activity.  The veteran's 2001 MRI and VA 
examination also were noted.  The VA examiner concluded that 
an additional diagnosis of degenerative lumbar disc disease 
with radiculopathy could be made based on the veteran's 
symptomatology and MRI findings.  He also concluded that it 
was at least as likely as not that the veteran's service-
connected lumbosacral strain caused the lumbar disc disease.  

A review of the veteran's private treatment records dated in 
September 2005 shows no treatment for degenerative disc 
disease of the lumbar spine.

On VA neurological disorders examination in April 2006, the 
veteran complained of "difficulties of low back pain for the 
last 30 years" and intermittent left lower extremity 
numbness that occurred if he was sitting or engaging in 
twisting/bending/crouching activities.  The VA examiner 
reviewed the claims file.  The veteran reported that his back 
pain began after he fell from an airplane and landed on his 
buttocks.  He described his pain as constant, dull, and 
extending from the right flank/right peri-lumbar area to the 
left peri-lumbar area, with exacerbations on twisting or 
bending movements and sitting.  He stated that sitting for 
more than 45 minutes at a time was intolerable.  He also 
stated that he walked at least 10 miles and up to 20 miles a 
day.  He reported symptoms of bowel incontinence but denied 
urinary incontinence or sexual dysfunction.  The VA examiner 
noted that the veteran was status-post cerebrovascular 
accident approximately 8 months earlier with almost complete 
improvement in left hemiparesis, although he reported some 
difficulties with left-sided numbness.  Objective examination 
of the peripheral nerve function in the lower extremities 
showed give way weakness with left iliopsoas manual motor 
testing due to pain.  Hamstrings were 4/5 on the left; 
otherwise, muscle strength was 5/5 in all muscle groups.  The 
VA examiner commented that the veteran currently appeared to 
be moderately impaired due to lumbar degenerative disc 
disease with radiculopathy.  The assessment was lumbar 
degenerative disc disease with radiculopathy.  There was no 
diagnosis of secondary bowel or bladder impairment.

The veteran complained that his back "hurts 'all the time'" 
and that he had pain in the left buttock and posterior thigh 
and calf on VA spine examination in April 2006.  The VA 
examiner reviewed the claims file.  He noted that the veteran 
had last worked 6 years earlier, at which time the veteran 
reported that he had developed some right eye and balance 
problems and was unable to work after that.  The veteran also 
reported having strokes in September 2005 and February 2006 
with numbness in the entire left side of his body.  The 
veteran denied any low back surgery, using any braces, and 
any flare-ups of low back pain.  He stated that he was unable 
to sit for more than 40 minutes at a time and that walking 
helped his pain.  He stated that he was able to walk 10 
miles.  The VA examiner also noted that the veteran had stood 
up during the history portion of the examination because he 
had said that sitting would have hurt his back.  Physical 
examination of the thoracic and lumbar spine showed a slight 
limp on the left, slight tenderness to palpation on the right 
and left paralumbar muscles, no muscle spasm, no complaint of 
pain on midline percussion of the lumbar spine, normal muscle 
strength, right straight leg raising to 90 degrees with a 
complaint of low back pain, and left straight leg raising to 
70 degrees with a complaint of left calf and lower back pain.  
Range of motion testing showed flexion of the thoracic lumbar 
spine to 35 degrees, extension to 20 degrees, side bending to 
the right to 20 degrees, side bending to the left to 25 
degrees, right rotation to 20 degrees, left rotation to 35 
degrees, complaints of pain at the terminal degrees of range 
of motion testing, and no changes on repeat flexion.  The VA 
examiner stated that the veteran's functional impairment was 
moderately severe with no weakness or fatigability and only 
mild incoordination/slight limp on the left.  He also stated 
that it was less likely than not that the veteran had any 
additional loss of motion of the low back due to flare-ups 
and no additional functional loss due to weakness, 
fatigability, incoordination, or flare-ups.  The impressions 
were lumbosacral degenerative disc disease at L2-3 and left 
lumbar radiculopathy.

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.  
Finally, in cases where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  See also Deluca 
v. Brown, 8 Vet. App. 202 (1995).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence).  The Board may not base a decision on 
its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The veteran filed his increased rating claim for degenerative 
disc disease of the lumbar spine in January 2001.  As noted 
above, in August 2006, the RO granted the veteran's increased 
rating claim for degenerative disc disease of the lumbar 
spine, evaluating it as 60 percent disabling effective 
January 25, 2001.  During the pendency of his appeal, the 
regulations pertaining to the evaluation of spinal 
disabilities have twice been amended.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 
and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective 
September 26, 2003). 

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  
In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.  However, the cited legal authority does not 
prohibit the application of a prior regulation to the period 
on or after the effective date of a new regulation. 

A review of the record demonstrates that the RO considered 
the old and new criteria for rating disabilities of the 
spine, and the veteran was made aware of the changes. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 26, 2003, 38 C.F.R. § 4.71a, DC 5286 
provided a minimum 60 percent evaluation for complete bony 
fixation (or ankylosis) of the spine at a favorable angle.  A 
100 percent evaluation was available under DC 5286 for 
ankylosis of the spine at an unfavorable angle with marked 
deformity and with involvement of major joints or without 
other joint involvement.    
Prior to September 2002, 38 C.F.R. § 4.71a, DC 5293 provided 
a 60 percent evaluation for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (that is, with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  The 60 percent rating 
is the maximum evaluation allowed under code 5293.

Under the September 23, 2002, amendments to DC 5293 for 
rating intervertebral disc syndrome, a 60 percent disability 
rating remained the highest available rating and were 
warranted when there were incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An incapacitating episode was defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that required bed rest prescribed by a physician and 
treatment by a physician.  An evaluation could be based 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining separate evaluations of 
the chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  
This suggests that a rating higher than 60 percent is 
possible for service-connected low back disability.

A Note to the revised DC 5293 provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome which requires bed rest 
prescribed by a physician and treatment by a physician.  The 
Note also provides that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome which 
are present constantly, or nearly so.  The September 2002 
amendments to the rating schedule did not change the criteria 
under Diagnostic Codes 5285 and 5286.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed again to provide for the evaluation 
of all spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine. As 
relevant to this appeal, a 100 percent rating is warranted 
when there is unfavorable ankylosis of the entire spine.  The 
General Rating Formula for Diseases and Injuries of the Spine 
contains separate Diagnostic Codes for vertebral fracture or 
dislocation (DC 5235), which is not applicable here, as 
service connection is not in effect for a vertebral fracture, 
and for lumbosacral strain (DC 5237).

DC 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.

The Incapacitating Episode rating scheme provides for no 
higher than a 60 percent rating for intervertebral disc 
syndrome and is nearly the same as that utilized in the 2002 
changes.  Intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 60 percent rating was assigned when the 
veteran experienced incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

                                                               
Analysis

The Board notes that the 60 percent evaluation currently 
assigned for the veteran's service-connected degenerative 
disc disease of the lumbar spine is the maximum disability 
evaluation available under the former criteria for rating 
disc disease.  38 C.F.R. § 4.71a, DC 5293.  The maximum 
rating for limitation of motion or lumbosacral strain under 
the former criteria for rating such is 40 percent.  38 C.F.R. 
§ 4.71a, DCs 5292 and 5295.  A higher rating based upon 
limitation of motion is not possible under 38 C.F.R. § DC 
5242, in effect since September 26, 2003.  Where a veteran is 
in receipt of the maximum rating for limitation of motion of 
a joint, the DeLuca provisions do not apply.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

There is no medical evidence of favorable or unfavorable 
ankylosis of the spine. Accordingly, a rating in excess of 60 
percent is not warranted under 38 C.F.R. § 4.71a, DC 5286 or 
the criteria in effect since September 26, 2003.  See General 
Rating Formula for Diseases and Injuries of the spine.  
38 C.F.R. § 4.71a, DCs 5237 to 5242.   

The question remains whether a rating in excess of 60 percent 
or a separate compensable rating is warranted based upon 
neurological impairment.  A separate 10 percent rating is 
currently in effect for radiculopathy of the right lower 
extremity.  There is no objective medical evidence or 
competent opinion of any additional neurological impairment, 
including but not limited to bowel and bladder impairment, 
secondary to the veteran's low back disability, warranting a 
separate compensable rating.  

The Board also finds that there is no objective evidence 
showing that the veteran's low back disability has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is no evidence that the veteran's degenerative disc 
disease of the lumbar spine is disabling to a degree that it 
renders impractical application of the regular schedular 
standards.  Thus, a referral for consideration of 
anextraschedular rating is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a rating in excess 
of 60 percent for the veteran's low back disability.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a disability rating in excess of 60 percent 
for degenerative disc disease of the lumbar spine is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


